Citation Nr: 9905675	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 to November 
1949 and from January 1950 to August 1950.  The veteran and 
appellant were married from June 1946 until the veteran's 
death in October 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death and found that basic eligibility under 38 
U.S.C. Chapter 35 was not established.  


REMAND

By decision in February 1997, the Board denied entitlement 
for Dependency and Indemnity Compensation under the provision 
of 38 U.S.C.A. § 1318.  The Board remanded the issues of 
service connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance for further 
development with regard to the appellant's assertion that the 
veteran was exposed to mustard gas during service.  Pursuant 
to this remand, the RO requested any information with regard 
to the veteran's mustard gas exposure from the appellant, by 
letter dated in March 1997, August 1997, and July 1998.  No 
response was received to these requests.  Also in July 1998, 
the RO contacted the Program Management Staff and was 
informed that the veteran's name could not be located on the 
listing of participants in mustard gas experiments.

The regulations provide that exposure to mustard gas or 
Lewisite during active military service with the subsequent 
development of certain disabilities, including lung cancer, 
is sufficient to establish service connection for those 
disabilities, unless the exposure was due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (1998).  

The veteran's death was caused by lung cancer, which is 
subject to presumptive service connection on the basis of 
mustard gas exposure.  38 C.F.R. § 3.16.  For purposes of 
determining whether the claim for service connection for the 
cause of the veteran's death is well grounded, the alleged 
exposure to mustard gas during service is presumed credible.  
Pearlman v. West, 11 Vet. App. 443, 447 (1998).  In light of 
this presumption of credibility, and the presumption that 
lung cancer is a result of mustard gas exposure, the Board 
finds that the claim for service connection for the cause of 
the veteran's death is well grounded.  Therefore, VA has a 
duty to assist the appellant with the development of facts 
pertinent to the claim, as mandated by 38 U.S.C.A. §5107(a).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
remanded to the RO for the following development:

1. The RO should review the entire claims file and 
prepare a summary including the veteran's name, 
claim number, social security number, military 
identification number, branch of service, unit(s) to 
which the veteran was assigned, date and location(s) 
of alleged gas exposure(s), details of alleged gas 
exposure(s) (including type of gas felt to have been 
exposed to), and any other pertinent information 
including alleged medical symptoms or treatment 
after exposures.  A copy of this summary should be 
sent to the appellant.  The appellant should be 
asked to make any necessary additions or 
corrections.  The appellant should be advised that 
it is vitally important that she fully cooperate in 
the effort to provide as specific information as 
possible, since an effective search for additional 
records may depend heavily upon the quantity and 
quality of the information she supplies.

2. With any additional information obtained, the RO 
should prepare a revised summary based on all 
information of record.  The revised summary and all 
associated documents should be sent to the following 
offices:  (1) United States Armed Services Center 
for Research of Unit Records (USASCRUR) at 7798 
Cissna Road, Springfield, VA 22150; (2) Commander 
U.S. Army Chemical and Biological Defense Agency 
Attn: AMSCB-CIH Aberdeen Proving Ground, MD 21010-
5423.  This should be done even if the appellant 
does not respond to the request contained in the 
previous paragraph.  Each office should be requested 
to verify (1) whether or not any toxic gas, 
including mustard gas, was stored on any 
installation the veteran served at; (2) whether or 
not toxic gas, including mustard gas, 
experimentation or training was conducted at any of 
these installations; and (3) whether the veteran was 
exposed to poisonous gases, including mustard gas.  
The RO should also contact any other pertinent 
registry or collateral sources for verification of 
all alleged incidents in accordance with designated 
procedures, including the U.S. Army Research and 
Development Command at Fort Detrick, Maryland.  
A complete copy of this remand must accompany each 
verification request.

3. After the above development is complete, the RO 
should review the claim with regard to all evidence 
and pertinent regulatory criteria, including but not 
limited to 38 C.F.R. § 3.3l6.  If the benefits 
sought are not granted, a supplemental statement of 
the case containing adequate reasons and bases 
should be issued to the appellant and she should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






	WILLIS SCOTT



- 5 -


